NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 20-2484
                                       __________

                                 STEVENS GUILMEUS,
                                            Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA

                                       __________

                           On Petition for Review from the
                            Board of Immigration Appeals
                                  No. A059-997-699
                     Immigration Judge: Honorable Mirlande Tadal
                                     __________

                                 Argued on March 29, 2022

                               (Opinion Filed: July 19, 2022)

              Before: RESTREPO, ROTH and FUENTES, Circuit Judges

Upnit K. Bhatti, Esq. [argued]
Melanie L. Bostwick, Esq.
Orrick Herrington & Sutcliffe
1152 15th Street, N.W.
Columbia Center
Washington, DC 20005

      Counsel for Petitioner

William P. Barr, Esq.
Dana M. Camilleri, Esq.
United States Department of Justice
Office of Immigration Litigation
P.O. Box 878
Ben Franklin Station
Washington, DC 20044

Jonathan A. Robbins, Esq. [argued]
United States Department of Justice
1100 L Street, N.W.
Washington, DC 20530

      Counsel for Appellee
                                      __________

                                      OPINION*
                                      __________

RESTREPO, Circuit Judge.

      Stevens Guilmeus, a native and citizen of Haiti, petitions for review of the decision

by the Board of Immigration Appeals (“BIA”) to dismiss his appeal from the Immigration

Judge’s (“IJ”) denying withholding of removal and protection under the Convention

Against Torture (“CAT”). For the following reasons, the petition will be denied.

                                                I.1

      Guilmeus entered the United States in 2009 at the age of eighteen as a lawful

permanent resident. In 2019, the Department of Homeland Security (“DHS”) placed him

in removal proceedings after Petitioner was detained and charged with removability

following criminal convictions in 2018.




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  As we write for the benefit of the parties, we set out only the facts necessary for the
discussion that follows.

                                            2
       Before the IJ, Guilmeus applied for protection under CAT on the basis that the

Haitian government would likely acquiesce to the torture he would suffer by his relatives,

due to his sexual orientation.2 The IJ found Guilmeus’s testimony credible and observed

that his mother and sister had provided testimony and affidavits corroborating aspects of

his testimony. The IJ determined, however, that CAT relief was not warranted because

Guilmeus had not demonstrated eligibility. The IJ observed that Guilmeus “testified that

he does not believe any government actor would harm him.” Appx. 8. In addition,

Guilmeus never reported any threats to authorities, in Haiti or the United States.3 The IJ

did address the country condition evidence offered by Guilmeus, noting that “some civil

leaders notice[d] a marked improvement in the efforts of the Haitian national police.” Id.

       On appeal, the BIA affirmed and adopted the IJ’s decision. The BIA agreed that

Guilmeus failed to demonstrate eligibility. Guilmeus timely filed this petition for review.




2
   Guilmeus also applied for asylum and withholding of removal. The IJ found that
Guilmeus was barred from eligibility for asylum and withholding of removal for having
been convicted of a particularly serious crime, and the BIA upheld that decision. Because
Guilmeus’s briefs to this Court do not present any arguments concerning the withholding
of removal based on his previous convictions, the claim is waived, and we will not discuss
it further. See Chen v. Ashcroft, 381 F.3d 221, 235 (3d Cir. 2004) (holding that a failure to
challenge the denial of a form of relief results in waiver of the claim).
3
  We note that a failure to report does not “preclude[] an applicant from establishing that
the government was willfully blind.” Myrie v. Att’y Gen., 855 F.3d 509, 518 (3d Cir.
2017). However, here the IJ and BIA simply noted that Guilmeus had not reported any
threats to make the point that there was no evidence the police were aware of any problems
Guilmeus faced in Haiti.

                                             3
                                            II.4

       To qualify for relief under CAT, Guilmeus must establish that “it is more likely than

not that he [ ] would be tortured if removed to the proposed country of removal.” 8 C.F.R.

§ 1208.16(c)(2); see Kaplun v. Att’y Gen., 602 F.3d 260, 268 (3d Cir. 2010). Torture is

defined as “an extreme form of cruel and inhuman treatment and does not include lesser

forms of cruel, inhuman or degrading treatment or punishment that do not amount to

torture.” 8 C.F.R. § 1208.18(a)(2). Determining whether Guilmeus faces likelihood of

future torture is “a mixed question of law and fact” which requires “the IJ [to] address two

questions: ‘(1) what is likely to happen if the petitioner is removed; and (2) does what is

likely to happen amount to the legal definition of torture?’” Myrie v. Att’y Gen., 855 F.3d

509, 516 (3d Cir. 2017) (quoting Kaplun, 602 F.3d at 271).

       Guilmeus argues that the IJ and BIA, “without any explanation,” erred by

“ignor[ing] the extensive record evidence”.        Guilmeus Br. 2. Specifically, Guilmeus

argues that both the IJ and BIA willfully ignored country condition evidence demonstrating

“widespread and growing violence towards LGBT identified individuals.” Id. at 20.

While he acknowledges that the IJ and BIA “credited [his] fear of torture” he contends the

BIA (and IJ) “did not provide any reasoning for its decision to ignore such strong



4
  The BIA had jurisdiction under 8 C.F.R. § 1003.1(b)(3). We have jurisdiction under 8
U.S.C. § 1252(a). For findings of fact, the BIA is required to apply a clearly erroneous
standard of review to the IJ’s determinations, 8 C.F.R. § 1003.1(d)(3)(i), and a de novo
standard of review to the IJ’s decisions of law, 8 C.F.R. § 1003.1(d)(3)(ii). We review de
novo whether the agency properly analyzed the applicant’s CAT protection claim. See
Quinteros v. Att’y Gen., 945 F.3d 772, 786 (3d Cir. 2019).


                                             4
circumstantial evidence showing that public officials in Haiti will acquiesce to Mr.

Guilmeus’s torture.” Id. at 20, 24.

       Guilmeus argues that the failure to acknowledge the country condition evidence

constitutes error. Guilmeus points to Myrie and asks this Court to remand the case with

instructions to the BIA to consider the evidence. See 855 F.3d at 518 (remanding to

consider circumstantial evidence that may establish willful blindness of a government’s

acquiescence to likely torture).

       We disagree. To the contrary, we find that the BIA (and the IJ) did in fact consider

the evidence Guilmeus offered to support his CAT claim. “In order for us to be able to

give meaningful review to the BIA’s decision, we must have some insight into its

reasoning.” Id. at 517 (citing Awolesi v. Ashcroft, 341 F.3d 227, 232 (3d Cir. 2003)). We

may not “re-weigh evidence or . . . substitute [our] own factual determinations for those of

the agency.” Thayalan v. Att’y Gen., 997 F.3d 132, 143 (3d Cir. 2021). To support its

decision to affirm the IJ, the BIA directly addressed the evidence Guilmeus submitted. For

example, the BIA noted that “the Country Report states that there are no laws criminalizing

consensual same-sex conduct between adults in Haiti [ ]. On the contrary, the [IJ’s]

determination . . . noted a marked improvement in the efforts . . . to address the needs of

the LGBTI community . . .”. Appx. 8 (internal citations omitted). The BIA therefore did

not err by failing to properly consider the record evidence in affirming the IJ’s decision.

                                            III.

       For the foregoing reasons, we will accordingly deny the petition for review.




                                             5